[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                        FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                          ________________________ ELEVENTH CIRCUIT
                                                              Dec. 03, 2009
                               No. 09-11557                 THOMAS K. KAHN
                           Non-Argument Calendar                CLERK
                         ________________________

                  D. C. Docket No. 08-00317-CR-T-26-MAP

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                    versus

CORNELIUS BRYANT,

                                                          Defendant-Appellant.


                         ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                      _________________________

                             (December 3, 2009)

Before CARNES, PRYOR and ANDERSON, Circuit Judges.

PRYOR, Circuit Judge:

     Cornelius Bryant appeals his conviction and sentence of 240 months of
imprisonment for bank robbery by force and violence. 18 U.S.C. § 2113(a).

Bryant argues that the government failed timely to disclose evidence, his out-of-

court identification was inadmissible, and he should not have been sentenced as a

career offender. We affirm.

                                I. BACKGROUND

      A black male wearing black jeans and a black shirt with a picture of a skull

entered the MidFlorida Federal Credit Union in Lakeland, Florida. The man

approached teller Ashlee Boyer and demanded she relinquish the money in her

cash drawer. Boyer complied and watched the man stuff $1650 into a purple and

gold bag marked “Crown Royal,” while another teller, Pamela Delello, observed

the man linger at Boyer’s window. After the man left the credit union, Boyer told

Delello that she had been robbed, and Delello activated her silent alarm.

      Officers of the Lakeland Police Department arrived at the scene and a K-9

unit tracked the robber to a nearby apartment. An officer knocked on the door and,

several minutes later, Bryant walked out of the apartment. Because Bryant

matched the description of the robber, Sergeant Steven Pacheco ordered officers to

detain Bryant until Sergeant Jeff Birdwell arrived with Delello. Delello identified

Bryant as the robber, and officers obtained a warrant to search Bryant’s apartment.

During the search, officers discovered a black duffel bag containing documents



                                          2
bearing Bryant’s name, black jeans and a black shirt with a skull, and a purple and

gold bag marked “Crown Royal.”

      Later that day, officers asked Boyer to look at Bryant, but Boyer was unable

to identify him as the robber. Boyer told authorities that the robber “had short

dreadlocks, . . . a tattoo on his neck, and what appeared to be on his right arm.” A

few weeks later, customer Lakesha Best, who had been waiting in line behind

Bryant, identified Bryant as the robber from a photographic lineup.

      Bryant was indicted for robbing a bank by force and violence. 18 U.S.C. §

2113(a). Bryant moved to suppress the identification by Delello as unduly

suggestive. The government responded that Delello’s identification was reliable

because she was an eyewitness to the crime, she identified Bryant shortly after the

robbery, and she was confident of her identification.

      After the parties struck a jury, the district court held a hearing on Bryant’s

motion to suppress. The government presented testimony from Sergeants Pacheco

and Birdwell, and counsel for the defense read a stipulation of facts about Delello’s

statement to the police. Delello stated that Sergeant Birdwell drove to a driveway

where he “told [Delello] that they had someone that they wanted [her] to identify.”

Delello said that she viewed Bryant from the front and in profile, asked that he face

front again for Delello “to visualize” the robber mentally, and then she was able to



                                           3
identify Bryant as the robber. The district court denied Bryant’s motion without

prejudice, ruling that “a one-on-one show-up is not, per se, unduly suggestive” and

“there[] [was] nothing in the record to suggest that [Delello’s] identification was

not otherwise reliable.”

      At trial, the government presented testimony from Boyer, Delello, Best, and

Sergeant Pacheco and photographs of Bryant downloaded from surveillance

cameras inside and outside the credit union. During her testimony, Boyer testified

that the robber “had a tattoo on his neck.” Bryant cross-examined Boyer about her

previous statement to the police in which she described the robber as having tattoos

on his arm and shoulder, and Boyer acknowledged that she had not told the police

about the third tattoo. When questioned further, Boyer said that she had told a

prosecutor about the tattoo on the robber’s neck.

      Bryant requested a sidebar conference and argued that the government had

violated Brady v. Maryland, 373 U.S. 83, 83 S. Ct. 1194 (1963), by failing to

disclose Boyer’s statement about the tattoo on the robber’s neck. The prosecutor

responded that she was not aware, until cross-examination, that Boyer had made an

inconsistent statement. Defense counsel argued that he would not have mentioned

the inconsistency if he had known about the previous statement and he moved for a

mistrial. The district court denied the motion and ruled that Boyer had never



                                           4
identified Bryant as the robber and he could argue that Boyer’s testimony was

inconsistent and unreliable.

      After the government rested its case, Bryant renewed his motion for a

mistrial. The district court ruled that Bryant had not been “substantially

prejudiced” when Boyer “recall[ed]” the tattoo on the robber’s neck and any error

was harmless because other witnesses had identified Bryant as the robber. The

jury found Bryant guilty of the bank robbery.

      The presentence investigation report identified Bryant as a career offender.

United States Sentencing Guideline § 4B1.1 (Nov. 2008). The report stated that

Bryant had four prior convictions for bank robbery and a conviction in a Florida

court for fleeing or attempting to elude a police officer. With a criminal history

category of VI, the report listed a sentencing range between 210 and 240 months of

imprisonment. The report stated that Bryant faced a maximum statutory sentence

of 240 months.

      Bryant objected to the career offender enhancement and argued that his

conviction for fleeing a police officer did not constitute a crime of violence. The

district court reviewed a copy of the judgment, which stated that Bryant was

convicted of “willfully flee[ing] or attempt[ing] to elude a law enforcement officer

. . . and during the course of the fleeing or attempted eluding [drove] at high speed,



                                           5
or in any manner which demonstrate[d] a wanton disregard for the safety of

persons or property.” Fla. Stat. § 316.1935(3). The court ruled that Bryant’s

argument was foreclosed by our decision in United States v. Orisnord, 483 F.3d
1169, 1182–83 (11th Cir. 2007). The district court sentenced Bryant to 240

months of imprisonment.

                          II. STANDARDS OF REVIEW

      We review the denial of a Brady objection for abuse of discretion. United

States v. Vallejo, 297 F.3d 1154, 1163 (11th Cir. 2002). The decision to admit an

out-of-court identification “is subject to plenary review as a mixed question of fact

and law,” and we review for clear error the finding that Bryant’s identification was

not impermissibly suggestive. Cikora v. Dugger, 840 F.2d 893, 895, 896 (11th Cir.

1988). We review de novo whether Bryant’s prior conviction qualifies as a crime

of violence under the Sentencing Guidelines. United States v. Harris, No. 08-

15909, slip op. at 4 (11th Cir. Nov. 3, 2009).

                                 III. DISCUSSION

      Bryant challenges his conviction and sentence on three grounds. First,

Bryant argues that the government violated Brady when it failed to disclose teller

Boyer’s prior inculpatory statement that the robber had a tattoo on his neck.

Second, Bryant argues that Delello’s out-of-court identification was unduly



                                          6
suggestive and unreliable. Third, Bryant argues that his prior conviction for

fleeing a police officer is not a crime of violence. These arguments fail.

      The district court did not abuse its discretion by denying Bryant’s motion for

a mistrial. Bryant failed to prove there was a reasonable probability that the

outcome of his trial would have been different if the government had disclosed

Boyer’s inculpatory statement before trial. Boyer never identified Bryant as the

bank robber, but other evidence established his guilt. Delello and Best identified

Bryant as the robber, and the government introduced photographs of Bryant taken

from surveillance recordings of the robbery.

      Nor did the district court clearly err by admitting Delello’s out-of-court

identification. The record supports the finding of the district court that Delello’s

identification was reliable. Delello observed Bryant during the robbery and she

was confident of that identification.

      The district court also did not err by enhancing Bryant’s sentence. Bryant’s

argument that his prior conviction for fleeing or eluding a police officer “at high

speed, or in any manner which demonstrates a wanton disregard for the safety of

persons or property,” Fla. Stat. § 316.1935(3), did not constitute a crime of

violence for the career offender guideline enhancement is foreclosed by our recent

decision in United States v. Harris, No. 08-15909 (11th Cir. Nov. 3, 2009). We



                                           7
held in Harris that a violation of section 316.1935(3) involves the type of

“purposeful, violent, and aggressive conduct” that Begay v. United States, 128 S.

Ct. 1581, 1586 (2008), requires to constitute a crime of violence.

                                IV. CONCLUSION

      Bryant’s conviction and sentence are AFFIRMED.




                                          8